Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 7/12/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1-7 have been fully considered but they are not persuasive. 
The applicant argues on pages 5 and 6 of the remark filed that “the Applicant 
asserts that independent claim 1 recite significant structural elements. For example, independent claim 1 recites "a memory storing a program," "a hardware controller," "a machine," "a workpiece," and "an imaging device." Additionally, all the structural features recited in claim 1 are integral to the claim. Given the significant structural elements recited in the claim 1, the Applicant asserts that the character and focus of the features of the claims, when considered as a whole, are not directed to an abstract idea”.
	The Office respectfully disagrees and submits that the claim recites a judicial exception (abstract idea). The claim limitations of “restore a measurement distance of the workpiece as positional information of the workpiece based on at least two images among the two or more images, distance information between at least two imaging positions corresponding to the at least two images among the two or more imaging positions, and a parameter of the imaging device, by using a stereo camera method”; and  “calculate a measurement precision of the measurement distance of the workpiece based on the at least two images, the distance information between the at least two imaging positions” are mathematical concepts; and “specify a partial area of the workpiece as a specified area”; and “determine whether the measurement precision of the workpiece satisfies a predetermined precision in the specified area” are mental process, and therefore, they are considered to be an abstract idea, as shown in the rejections. 
The applicant also argues on page 6 that “the Applicant asserts that even if it is determined by the Examiner that the features of independent claim 1 are directed to an abstract idea … The Applicant asserts that the additional elements recited in independent claim 1 implement the alleged judicial exception (e.g., abstract idea) with, or use the alleged judicial exception with, a particular machine or manufacture that is integral to the claims. The Applicant asserts that independent claim 1 recites significant structural elements. For example, independent claim 1 recites "a memory storing a program," "a hardware controller," "a machine," "a workpiece," and "an imaging device."  … Finally, for similar reasons noted above, the Applicant asserts that the additional elements recited in independent claim 1 apply or use the alleged judicial exception (e.g., abstract idea) in a  meaningful way beyond generally linking the use of alleged judicial exception to a particular technology environment. For at least the reasons noted above, the Applicant asserts that independent claim 1, even if considered as directed to a judicial exception (e.g., abstract idea), recites additional elements that integrate the alleged judicial exception into a practical application”.
The Office respectfully disagrees and submits that the claim does not integrate an abstract idea into a practical application. Practical application is demonstrated by meaningful additional elements. The additional elements such as “a memory storing a program; and a hardware controller configured to execute the program and control the machine control device to: control a position and orientation of the imaging device, and control the imaging device to capture two or more images including the object at two or more different imaging positions based on a control command”; “acquire positional information of the two or more imaging positions”; and “a parameter of the imaging device, by using a stereo camera method” are routine procedures in controlling a machine performing  predetermined operation on an object. A memory storing a program and a hardware controller are a generic memory and a generic controller or processor that are generally recited and are not qualified as particular machines (these elements can be seen in Watanabe, Col. 3, Lines 1-5, 22; Takeno, [0024], [0025]; both brought in as evidence). A machine, a workpiece, and an imaging device (Watanabe, Col. 2, Lines 47-54, Col. 4, Lines 34-36; Takeno, [0004], [0047]) are not qualified for meaningful limitations because they are recited in generality, therefore, only add insignificant extra-solution activities to the judicial exception. Therefore, the additional elements are not meaningful and, as a result, the claim does not contain additional elements that are indicative of integration of an abstract idea into a practical application. 
Claims 2-7 depend from claim 1 and are therefore, they are not patent eligible.
Hence, the Office submits that the rejections of Claim 1-7 are proper.

Applicant’s arguments regarding claims rejection under 35 U.S.C. 103 with respect to claim(s) 1, and 3-6 have been fully considered but they are not persuasive. 
The applicant argues on pages 7 and 8 of the remark filed that “the Applicant asserts that the cited prior art fails to disclose or suggest all the features recited in at least independent claim 1 ...  Based on a review of Watanabe, the Applicant asserts that the reference fails to disclose or suggest at least to "restore a measurement distance of the workpiece as positional information of the workpiece based on at least two images among the two or more images, distance information between at least two imaging positions corresponding to the at least two images among the two or more imaging positions, and a parameter of the imaging device, by using a stereo camera method," as recited in independent claim 1 ... Thus, based on the deficiencies noted above in Watanabe, no combination of Watanabe and Fukushima would result in, or otherwise render obvious, all the features recited in independent claim 1”.
The Office respectfully disagrees and submits that Watanabe discloses restore a measurement distance as positional information based on at least two images among the two or more images, distance information between at least two imaging positions corresponding to the at least two images among the two or more imaging positions, and a parameter of the imaging device, by using a camera method. In Figure 2 and Col. 4, Lines 21-68,  the visual sensor controller detects any positional displacement of the automobile body (“workpiece”) based on the image data. The visual sensor controller determines calibration data both before and after the camera 44 moved and able to determine the distance by which the camera has moved. Based on the calibration data and the image data produced by the camera after it moved, the controller can determine the position of the door (“workpiece”). In the event that the workpiece is positionally displaced and such a positional displacement is detected, the position attitude of the camera is corrected (“repositioned”) and the position of the workpiece can be detected at all times with accuracy).
Moreover, Takeno discloses “workpiece”, [0004]; and  Fukushima discloses “a stereo camera”, [0035]. Therefore, the combination of Watanabe, Takeno and Fukushima disclose “restore a measurement distance as positional information based on at least two images among the two or more images, distance information between at least two imaging positions corresponding to the at least two images among the two or more imaging positions, and a parameter of the imaging device, by using a camera method”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A machine control device that controls a machine performing a predetermined operation on a workpiece, the machine control device being configured to control a relative position of the machine and the workpiece based on an image including the workpiece imaged by an imaging device, the machine control device comprising: a memory storing a program; and a hardware controller configured to execute the program and control the machine control device to: control a position and orientation of the imaging device, and control the imaging device to capture two or more images including the object at two or more different imaging positions based on a control command; acquire positional information of the two or more imaging positions; restore a measurement distance of the workpiece as positional information of the workpiece based on at least two images among the two or more images, distance information between at least two imaging positions corresponding to the at least two images among the two or more imaging positions, and a parameter of the imaging device, by using a stereo camera method; calculate a measurement precision of the measurement distance of the workpiece based on the at least two images, the distance information between the at least two imaging positions, and 18P00885USO (FANF-565US)26the parameter of the imaging device; specify a partial area of the workpiece as a specified area; and determine whether the measurement precision of the workpiece satisfies a predetermined precision in the specified area”.
Under the Step 1 of the eligibility analysis, we determine whether the claim is to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (apparatus).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “restore a measurement distance of the workpiece as positional information of the workpiece based on at least two images among the two or more images, distance information between at least two imaging positions corresponding to the at least two images among the two or more imaging positions” and “calculate a measurement precision of the measurement distance of the workpiece based on the at least two images, the distance information between the at least two imaging positions” are a mathematical concept, therefore, they are considered to be an abstract idea (see for example: [0008]; [0012]; [0013]; [0029]; [0032]; [0035]; and [0036], as printed, hereinafter). The steps of “specify a partial area of the workpiece as a specified area”; and “determine whether the measurement precision of the workpiece satisfies a predetermined precision in the specified area” are a mental process, therefore, they are considered to be an abstract.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: a memory storing a program; and a hardware controller configured to execute the program and control the machine control device to: control a position and orientation of the imaging device, and control the imaging device to capture two or more images including the object at two or more different imaging positions based on a control command; acquire positional information of the two or more imaging positions; and a parameter of the imaging device, by using a stereo camera method.
The preamble in Claim 1, “A machine control device that controls a machine performing a predetermined operation on a workpiece, the machine control device being configured to control a relative position of the machine and the workpiece based on an image including the workpiece imaged by an imaging device” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic memory and a generic controller or processor is generally recited and therefore, not qualified as particular machines. The additional element “acquire positional information of the two or more imaging positions” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element “control a position and orientation of the imaging device, and control the imaging device to capture two or more images including the object at two or more different imaging positions based on a control command” is not qualified for a meaningful limitation because it is recited in generality therefore, only adds an insignificant extra-solution activity to the judicial exception. The additional element “a parameter of the imaging device, by using a stereo camera method” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claim is directed to a judicial exception and requires further analysis under the Step 2B.
However, the above claim, does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, controlling a position and orientation of the imaging device is disclosed by “Watanabe US 5319443”, Col. 2, Lines 47-54; Col. 3, Lines 22-33; and “Arita US 20160086322”, [0007], [0033], [0037].
For example, acquiring positional information of the two or more imaging positions is disclosed by “Watanabe US 5319443”, Col. 2, Lines 50-54); Col. 3, Lines 22-33; and “Arita US 20160086322”, [0007], [0038], [00116].
The claim, therefore, is not patent eligible.
With regards to the dependent claims, Claims 2-7 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Watanabe US 5319443” in view of “Takeno US 20150370242”, in further view of  “Fukushima US 20160210735”. 
	As to claim 1, Watanabe teaches “A machine control device that controls a machine performing a predetermined operation, the machine control device being configured to control a relative position of the machine based on an image by an imaging device (Col. 2, Lines 47-57 teaches “The robotic system has a robot 1 controlled by commands from a robot controller 10. The robot 1 has an arm 2 with a camera 3 mounted as a visual sensor on its tip. The camera 3 is moved by the robot 1 from a broken-line position A to a solid-line position B. In each of the positions A, B, the camera 3 images a feature point 34 on an object 30, and sends the image data to a visual sensor controller 20”; Col. 3, Lines 22-25), the machine control device comprising: a memory storing a program (Col. 3, Lines 1-6); and a hardware controller configured to execute the program and control the machine control device (Col. 3, Lines 22-25) to: control a position and orientation of the imaging device, and control the imaging device to capture two or more images including the object at two or more different imaging positions based on a control command (Col. 2, Lines 47-54); acquire positional information of the two or more imaging positions (Col. 2, Lines 50-54 teaches “The camera 3 is moved by the robot 1 from a broken-line position A to a solid-line position B. In each of the positions A, B, the camera 3 images a feature point 34 on an object 30, and sends the image data to a visual sensor controller 20”; i.e., Watanabe’s Figure 1 shows that the camera 3 acquires imaging position of a feature 34 on an object 30 at position point A and position point B); restore a measurement distance as positional information based on at least two images among the two or more images, distance information between at least two imaging positions corresponding to the at least two images among the two or more imaging positions, and a parameter of the imaging device, by using a camera method (Figures 1 and 2; Col. 4, Lines 21-68; i.e., in Figure 2, the visual sensor controller detects any positional displacement of the automobile body (“workpiece”) based on the image data. The visual sensor controller determines calibration data both before and after the camera 44 moved and able to determine the distance by which the camera has moved. Based on the calibration data and the image data produced by the camera after it moved, the controller can determine the position of the door (“workpiece”). In the event that the workpiece is positionally displaced and such a positional displacement is detected, the position attitude of the camera is corrected (“repositioned”) and the position of the workpiece can be detected at all times with accuracy); calculate a measurement precision of the measurement distance based on the at least two images, the distance information between the at least two imaging positions, and the parameter of the imaging device (Figures 1 and 2; Col. 2, Lines 20-24; Col. 3, Lines 26-33; i.e., in Figure 1, an image processor 26 of the visual sensor controller 20 acquires a distance data of the object, and the processor 21 calculates the measurement distance); specify a partial area as a specified area (Col. 3, Line 27-32; Col. 3, Lines 34-36 teaches “the robot 90 moves the camera 44 based on the positional displacement information with respect to the automobile body 70 so that the camera 44 can view a predetermined area thereof in its visual range”; i.e., a predetermined area is the specified area); and determine whether the measurement precision satisfies a predetermined precision in the specified area (Col. 3, Lines 48-56; Col. 3, Lines 59-67 teaches “in the event that the object, i.e., the door of the automobile body, is positionally displaced, such a positional displacement is detected, and the position and attitude of the camera is corrected on the basis of the detected positional displacement for positioning a feature point within the visual range of the camera. Accordingly, even when the object is positionally displaced, the object can be detected at all times with accuracy”).”
	Watanabe does not explicitly teach “workpiece“.
Takeno teaches ““workpiece ([0004] teaches “a displacement in the relative 
position between a tool and a workpiece affects the processing precision of the working machine”).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Watanabe in view of Takeno. This combination would improve the thermal displacement correction corresponds to numerical control device. 
	The combination of Watanabe and Takeno does not explicitly teach “a stereo camera“.
	Fukushima teaches “a stereo camera ([0035] teaches “The distance image sensor 12 includes, for example, a time-of flight (TOF) camera that is usable both day and night, a plurality of stereo cameras that is usable both day and night”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Watanabe and Takeno in view of Fukushima. This combination would improve the measurement precision of the machine control device.

	As to claim 3, the combination of Watanabe, Takeno and Fukushima teaches the claimed limitations as discussed in Claim 1.
	The combination of Watanabe and Fukushima does not explicitly teach “when the measurement precision of the workpiece does not satisfy the predetermined precision, the machine control device stops control of the machine”. 
	Takeno teaches “when the measurement precision of the workpiece does not satisfy the predetermined precision, the machine control device stops control of the machine ([0004]; [0014] teaches “a processing operation stop unit configured to automatically stop a processing operation when the correction precision check unit determines that the predetermined correction precision is not satisfied”; [0024]).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Watanabe and Fukushima in view of Takeno. This combination would optimize safety in controlling of a machine control device.

	As to claim 4, the combination of Watanabe, Takeno and Fukushima teaches the claimed limitations as discussed in Claim 1.
	Watanabe teaches “the machine control device controls the position and orientation of the imaging device and changes at least one of the at least two imaging positions so as to enhance the measurement precision (Figure 1; Col. 2, Lines 47-57; Col. 3, Lines 55-63 teaches “after the calibration process is carried out once to obtain calibration data, new calibration data can be calculated when the position and attitude of the camera 3 are changed. Therefore, new calibration data can be produced on the basis of the positional change for every position which the camera 3 may move to. The camera 3 is not limited to any position, and can detect the position of the object 30 in a wide range”).”
	The combination of Watanabe and Fukushima does not explicitly teach “when the measurement precision of the workpiece does not satisfy the predetermined precision”.
	Takeno teaches “when the measurement precision of the workpiece does not satisfy the predetermined precision ([0004]; [0013] teaches “a correction precision degradation notification unit configured to notify degradation in correction precision when the correction precision check unit determines that the predetermined correction precision is not satisfied”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Watanabe and Fukushima in view of Takeno. This combination would optimize safety in controlling of a machine control device.

	As to claim 5, the combination of Watanabe, Takeno and Fukushima teaches the claimed limitations as discussed in Claim 4.
	Watanabe teaches “the machine control device controls the position of the imaging device in a direction increasing a distance between the at least two imaging positions or in a direction bringing the imaging position close to thereby enhance the measurement precision (Col. 3, Lines 22-33; Col. 4, Lines 34-58; i.e., when the camera moves from position A to position B, the robot controller can arrange either to increase a distance between the at least two imaging positions, or arrange the imaging position closer to the object).”
	The combination of Watanabe and Fukushima does not explicitly teach “when the measurement precision of the workpiece does not satisfy the predetermined precision”.
	Takeno teaches “when the measurement precision of the workpiece does not satisfy the predetermined precision ([0004]; [0013] teaches “a correction precision degradation notification unit configured to notify degradation in correction precision when the correction precision check unit determines that the predetermined correction precision is not satisfied”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Watanabe and Fukushima in view of Takeno. This combination would optimize safety in controlling of a machine control device.

	As to claim 6, the combination of Watanabe, Takeno and Fukushima teaches the claimed limitations as discussed in Claim 4.
	Watanabe teaches “a predetermined precision position calculating unit that calculates distance information between the at least two imaging positions (Col. 1, Lines 16-22 teaches “One typical vision system comprises a visual sensor, e.g., a camera, mounted on a robot hand for imaging the objects. To detect the position of an object in such a robotic system, it is necessary for the robotic system to have predetermined information, i.e., calibration data, indicative of the position from which the visual sensor is viewing the object”; Col. 2, Lines 17-20; Col. 3, Lines 58-65; i.e., the processor 21 can accurately calculates the measurement distance using the position A and position B in Figure 1); the at least two images, the measurement distance, and the parameter of the imaging device, or calculates a measurement distance based on the at least two images, the distance information between the at least two imaging positions (Col. 1, Line 67 to Col. 2; Col. 3, Lines 26-33; Col. 4, Lines 37-58), and the parameter of the imaging device in the specified area, wherein the machine control device controls the position and orientation of the imaging device based on the distance information between the at least two imaging positions or the measurement distance calculated by the predetermined precision position calculating unit (Col. 2, Lines 47-57; Col. 3, Line 27-32 teaches “The automobile body 70 has three areas imaged by three cameras or visual sensors 41, 42, 43, respectively. A visual sensor controller 40 detects any positional displacement of the automobile body 70 based on the image data of the imaged areas of the automobile body 70”; Col. 4, Line 37-58), and changes at least one of the at least two imaging positions (Col. 3, Lines 55-63).”
	The combination of Watanabe and Fukushima does not explicitly teach “the measurement precision of the workpiece satisfies a predetermined precision”.
	Takeno teaches “the measurement precision of the workpiece satisfies a predetermined precision ([0004]; [0013] teaches “a correction precision degradation notification unit configured to notify degradation in correction precision when the correction precision check unit determines that the predetermined correction precision is not satisfied”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Watanabe and Fukushima in view of Takeno. This combination would optimize safety in controlling of a machine control device.


Conclusion
Claims 2 and 7 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
The combination of Watanabe, Fukushima, and Takeno teaches all the claim limitations except “the measurement distance restoring unit obtains parallax information Z for each pixel by performing area matching on the at least two images, and calculates a measurement distance H of the object by equation (1) below based on the parallax information Z for the each pixel, distance information between the at least two imaging positions D, and a focal distance f which is the parameter of the imaging device, and the measurement precision calculating unit calculates a measurement precision P of the measurement distance of the object by equation (2) below, which calculates a difference of the measurement distance H from an adjacent pixel by differentiating the measurement distance H by the parallax information Z, H=Dxf/z … (1), P= | dH/dZ | = Dxf/Z2 = H2 / (D x f) … (2)” in claim 2; and  “the measurement distance restoring unit obtains parallax information Z for each pixel by performing area matching on the at least two images, and calculates a measurement distance H of the object by equation (1) below based on the parallax information Z for the each pixel, distance information between the at least two imaging positions D, and a focal distance f which is a parameter of the imaging device, and the predetermined precision position calculating unit calculates a distance D' between the at least two imaging positions at which the measurement precision of the object satisfies a predetermined precision P' by equation (3) below based on a measurement distance H of the object and a focal distance f which is a parameter of the imaging device, or calculates a measurement distance H' of the object at which the measurement precision of the object satisfies the 18P00885USO (FANF-565US)29 predetermined precision P' by a following equation (4) based on the distance between the at least two imaging positions D and the focal distance f which is the parameter of the imaging device, H=Dxf/z …  (1), P’ = H2 / (D’ x f) … (3), P’ = H’2 / (D x f) … (4)” in claim 7.    
The claims have unique limitations and differentiates themselves from the prior arts. The present invention provides “improvement to the safety in the machine control device for controlling the machine based on the image of object captured by the imaging device. The machine control device stops controlling the machine when the measurement accuracy of the object does not meet the predetermined accuracy; and the machine control device controls the position and orientation of the imaging device and changes one of the two imaging positions when the measurement accuracy of the object that does not meet the predetermined accuracy, in order to improve the measuring accuracy of the object. The machine control device also controls the position of the imaging device in a direction that increases a distance between the two imaging positions or in a direction that brings the imaging position close to the object, in order to improve the measuring accuracy of the object when the measuring accuracy of the object does not correspond to the predetermined accuracy”. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. The advantages and distinguishable features can be seen on Page 1, Paragraphs 6, 9 and 10; Page 3, Paragraph 37; Page 4, Paragraphs 54 and 56 in the published specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863